NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                     File Name: 08a0554n.06
                    Filed: September 10, 2008

                   United States Court of Appeals
                          FOR THE SIXTH CIRCUIT
                                ___________

                                 No. 07-3894
                                 ___________

Natalya Vladimirovna Kopyonkina;      *
Karolina Nikolayevna Kopyonkina,      *
                                      *
           Petitioners,               *
                                      * Petition for Review of an
v.                                    * Order of the Board of
                                      * Immigration Appeals.
Michael B. Mukasey, Attorney General, *
                                      *
           Respondent.                *
                               ___________


Before KEITH, GRIFFIN, and GIBSON,* Circuit Judges.


JOHN R. GIBSON, Circuit Judge.

      Natalya Kopyonkina and her minor daughter Karolina Kopyonkina appeal the
Board of Immigration Appeals’ denial of their asylum, withholding of removal, and
Convention Against Torture claims. The BIA affirmed the Immigration Judge’s
finding that Kopyonkina was not credible because of her statement that she was
“constantly beaten” when she was merely pushed and insulted. The BIA concluded

      The Honorable John R. Gibson, Senior Circuit Judge, United States Court of
      *


Appeals for the Eighth Circuit, sitting by designation.
that the two incidents of beatings the IJ credited did not amount to past persecution
and that her return to Uzbekistan in 2002 and her husband’s continued presence there
undermined her claim of fear of future persecution. The BIA also affirmed the IJ’s
finding that Kopyonkina did not merit protection under the Convention Against
Torture.
       Kopyonkina contends that substantial evidence does not support the IJ’s
adverse credibility ruling, that the two incidents of violence in 2004 amounted to past
persecution, and that her fear that she would be killed or tortured upon return because
of the government’s belief that she is a dissident and spy is well-founded and
supported by the documentation she submitted. But as substantial evidence supports
the IJ’s rulings, we deny Kopyonkina’s petition for review.

                                           I.
        Natalya Vladimirovna Kopyonkina and her minor daughter Karolina
Nikolayevna Kopyonkina, natives and citizens of Uzbekistan, arrived in the United
States on or about July 12, 2004 as non-immigrant visitors. They exceeded their
period of authorized stay. On May 20, 2005, Kopyonkina sought asylum,
withholding of removal, and protection under the Convention Against Torture for
herself and her daughter. In her application, she alleged discrimination and
persecution on account of her status as an ethnic Russian and a member of the
Russian Orthodox Church.
        On February 21, 2006, the IJ conducted a merits hearing, where Kopyonkina
testified through a translator. She stated that she was Russian and Russian Catholic
and said, “We are having constant problems because we are Russians and we are
Christians.” She elaborated,

      Because we are Russians, we are constantly having trouble. Then
      because we are Russians and Christians, we are being followed by
      Uzbeks. We are constantly being chased around by—chased around on
      the streets. In the schools, children are beat up. And we cannot even go


                                         -2-
      to the church in peace, because constantly we are beat by rocks and—on
      the streets.

        She recounted many instances of discrimination on account of her Russian
ethnicity, but testified about only two incidents of attack. The first attack occurred
on March 27, 2004 in Tashkin when her daughter Karolina was playing in a
playground with other Russian children. Kopyonkina stated that Uzbek men, ages
seventeen to twenty, chased the children with sticks in their hands and that Karolina
was “beat up” on her leg and fell to the ground. Kopyonkina stated that when she
tried to come to Karolina’s rescue, the teenagers threw rocks at her, insulted her about
her Russian ethnicity, and “beat me up also,” resulting in bruising to her shoulder and
eye. When she reported the incident to the police, the police stated that “all the time
children fight with each other and we are not going to spend time on some nonsense
like this.” She and her daughter were treated by a doctor, with whom she is no longer
in contact because the doctor apparently fled for Russia to escape persecution.
        The IJ expressed skepticism about the relevancy of this incident, stating to
Kopyonkina’s counsel, “All right, counsel, you’re, you’re not going anywhere so far.
I just want you to know that.” He continued, “If you have some relevant incidents to
discuss, please get to it. Otherwise, I’ll make a decision now. I’m not impressed
with, with your presentation here.” At his prompting, Kopyonkina’s counsel elicited
testimony from Kopyonkina about a second incident of attack that happened on May
5, 2004. On her way back from church with Karolina, two young men, one of whom
had a knife, blocked her way, told her that “all Russians are prostitutes” and “wolves”
and threatened to cut her. When she grabbed Karolina and attempted to run, they beat
her on her head and leg with a heavy object, causing her to fall down to her knees.
        Kopyonkina also testified about her family’s difficulties in Uzbekistan; she
stated that they were “constantly . . . followed around.” She said that her mother was
threatened “constantly,” which caused her mother to move out of her home. She
reported many break-ins to her mother’s home and her mother’s dog being shot. She
stated that she witnessed these events because she lived in Tashkin and “constantly

                                          -3-
visited” her mother. She also reported insults to her sister, who was “constantly being
teased” and at one point lost her earring by having her ear torn by two teenagers. Her
mother was granted asylum in the United States, as was her sister, by way of her
Afghan husband.
       Kopyonkina stated that before the two incidents of attack in 2004, “there was
a constant threat” and she “used to be beat up.” The IJ tried to clarify what she meant
by being “constantly beat up.” In response, she related instances of when she was
thrown out of or pushed inside the bus, pushed to the ground as she was on her way
to buy bread, and insulted by children who threw stones at her and commented
disparagingly about her Russian ethnicity.
       Kopyonkina also stated that the National Security Service approached her
husband twice, inquiring about her whereabouts. As corroboration, she supplied two
letters from her husband. She feared that the National Security Service considered
her an enemy of Uzbekistan, and she believed that her husband would be drugged in
order to extract information about her whereabouts. She also believed that she would
be killed upon returning to Uzbekistan and that such things have happened to
Russians in the past. Before the hearing was continued, the IJ established that
Kopyonkina and her daughter had visited the United States during a prior trip in
January 2002 but did not apply for asylum then.
       At the continued hearing on March 6, 2006, Kopyonkina’s counsel attempted
to call four other witnesses to discuss the treatment of Russians and Christians by
ethnic Uzbeks and Muslims. The IJ denied her request because none of them was an
expert in country conditions or personally knew the petitioners’ situation in
Uzbekistan, and each appeared on the untimely amended witness list. Over the
objection of the government counsel, the IJ allowed the testimony of Christina Meda,
Kopyonkina’s niece, but her testimony was limited to the subject of a letter from
Kopyonkina’s husband that she had translated from Russian to English.
       The IJ also allowed the testimony of Anjelika Bokorova, Kopyonkina’s sister,
who testified that she and her sister were afraid of being beaten or killed when they
went out. Bokorova stated that her sister was badly beaten on the street many times.

                                         -4-
She recalled one incident in 1995 when her sister came home from school “totally
beat up and she had blood” and said that “her legs, hands, and face were all beat up.”
Bokorova stated that she took her sister to the police station to fill out an incident
report and then took her to a doctor.
        Bokorova also corroborated the two incidents of attack to which Kopyonkina
testified. Regarding the first, Bokorova stated that as her niece Karolina went out to
take a walk, she and her sister were both beaten. Regarding the second, Bokorova
testified that her sister and niece were beaten near a Russian church. Finally, she
testified to her belief that if Kopyonkina were to return to Uzbekistan, Kopyonkina
would be placed under surveillance by the National Security Service and likely killed.
        The IJ denied Kopyonkina’s asylum claim. He determined that Kopyonkina
was not credible, stating that her testimony was “extremely confusing, evasive, and
lacking in detail” and that “clearly it was . . . exaggerated and embellished at every
step of the way, and at every level.” In support, the IJ pointed out Kopyonkina’s
claim throughout the testimony that she was followed around “constantly,” that she
suffered from “constant problems” and “constant attacks.” The IJ, during cross-
examination, determined that such incidents only amounted to her being pushed or
insulted and that Kopyonkina had difficulty recalling incidents with much specificity.
The IJ found it odd that Kopyonkina did not mention in her testimony a 1995 incident
in which she was purportedly attacked on her way to school, an attack that left her
bloodied. (The IJ learned of this incident from the testimony of Kopyonkina’s sister).
The IJ explicitly rejected Kopyonkina’s opinion that the National Security Service in
Uzbekistan wishes to arrest or kill her or that they believe her to be a spy or a traitor
because “there is no indication” to support this view and even if there were, it was not
related to factors that would justify the grant of asylum.
        The IJ credited the two incidents that occurred in 2004 because Kopyonkina
consistently discussed them in the asylum application, before the asylum officer, and
during the merits hearing. However, the IJ determined that these incidents did not
rise to the level of past persecution because (1) “it is not clear that there was any
serious harm done,” (2) “it is also not clear that these incidents were conducted by

                                          -5-
anyone other than teenagers,” and (3) there was no indication either through
testimony or in the country conditions reports that there is any formal organization
of people that targets either Christians or ethnic Russians in Uzbekistan.
       The IJ also concluded that there was no well-founded fear of future
persecution. The IJ noted that Kopyonkina came to the United States in 2002, but
returned to Uzbekistan without applying for asylum then. He thought that her return
to a country she allegedly feared cast doubt on the sincerity of her fear. The IJ further
noted that her husband is still living and working in Uzbekistan.
       The IJ denied Kopyonkina’s claim for withholding of removal because she
failed to establish the lesser burden for asylum. He also denied her claim under the
Convention Against Torture because “being chased on two occasions by teenagers
with sticks certainly does not constitute torture under the Act.”
       On June 29, 2007, the BIA dismissed Kopyonkina’s appeal and affirmed the
IJ’s decision. In particular, the BIA agreed with the IJ’s finding that Kopyonkina’s
claim was not credible. It stated that much of Kopyonkina’s testimony was
“speculative and not cogent and that such testimony therefore was not plausible.”
The BIA also affirmed the IJ’s ruling that the discrimination encountered by the
respondents did not rise to the level of persecution and that Kopyonkina did not
establish a well-founded fear of persecution because she returned to Uzbekistan in
2002 and her husband remains in Uzbekistan. Finally, the BIA affirmed the IJ’s
ruling that it is not more likely than not that Kopyonkina would be tortured upon
return to Uzbekistan.

                                           II.
        We have jurisdiction to review the BIA’s final order of removal under 8 U.S.C.
§ 1252(a)(1). Where BIA adopts the IJ’s decision, but also engages in a discussion
of its own, as it did here, we review both decisions. Gilaj v. Gonzales, 408 F.3d 275,
282-83 (6th Cir. 2005) (per curiam). We review the agency’s findings of fact for
substantial evidence. 8 U.S.C. § 1252(b)(4)(B).


                                          -6-
                           A. Adverse Credibility Ruling.
       An applicant bears the burden of establishing that he or she qualifies as a
refugee. 8 C.F.R. § 1208.13(a). The applicant’s testimony, if credible, “may be
sufficient to sustain the burden of proof without corroboration.” Id.
       We consider credibility determinations as findings of fact, which are reviewed
under the substantial evidence standard. Sylla v. INS, 388 F.3d 924, 925 (6th Cir.
2004). This means that an IJ’s credibility determinations are treated as conclusive
“‘unless any reasonable adjudicator would be compelled to conclude to the
contrary.’” Yu v. Ashcroft, 364 F.3d 700, 702 (6th Cir. 2004) (quoting 8 U.S.C.
§ 1252(b)(4)(B)). “[T]he petitioner must show that the evidence presented was so
compelling that no reasonable factfinder could fail to find the requisite persecution
or fear of persecution.” Ouda v. INS, 324 F.3d 445, 451 (6th Cir. 2003). “The test
is not whether this Court might have decided differently but whether this Court is
compelled to conclude that the [IJ] erred.” Dorosh v. Ashcroft, 398 F.3d 379, 383
(6th Cir. 2004).
       Kopyonkina contends that the BIA erred in affirming the IJ’s adverse
credibility determination. Even though “an adverse credibility finding is afforded
substantial deference, the finding must be supported by specific reasons.” Sylla, 388
F.3d at 926. If the reasons the agency gives are inconsistencies in the petitioner’s
statements, such inconsistencies must go to the heart of the applicant’s claim. Id.1


      1
        The REAL ID Act changed the standard governing credibility determinations,
stating that those determinations can be made “without regard to whether an
inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim.”
Amir v. Gonzales, 467 F.3d 921, 925 n.4 (6th Cir. 2006) (quoting 8 U.S.C.
§ 1158(b)(1)(B)(iii)). The effective date of the REAL ID Act is May 11, 2005. See
8 U.S.C. § 1158 note (Effective and Applicability Provisions).
        Here, it appears that Kopyonkina filed her application after the May 11, 2005
effective date, as her application is dated May 20, 2005 and the date stamp indicates
that it was filed on June 3, 2005. However, neither the IJ nor the BIA applied the
REAL ID Act standard. But as the agency’s findings can be sustained under the more
stringent pre-REAL ID Act standard, they can also be sustained under the REAL ID
                                        -7-
       In his decision, the IJ stated that Kopyonkina’s testimony was incredible
because it was “extremely confusing, evasive, and lacking in detail” and that “clearly
it was . . . exaggerated and embellished at every step of the way, and at every level.”
Specifically, the IJ pointed to Kopyonkina’s claim that she was “constantly beaten”
prior to March 2004 when in fact the IJ determined that the extent of her harm was
that she was merely insulted and pushed. This is a material inconsistency that
provides a cogent basis for the IJ’s adverse credibility ruling.
       When the IJ asked Kopyonkina if any incidents happened before the two
incidents of attack in March 2004, Kopyonkina stated,

       Yes, there was a constant threat. We had a lot of difficulties. We could
       not go out of the house. Constantly we were in great fear and we, we
       never could go to any, any bazaars or any places like that to buy
       anything, because constantly we used to be beat up. And anything could
       happen to us. We used to be—they would spit on us, we would be beat
       up, and any time we approached the police, there was not a whole lot
       that they would do.

       In response, the IJ clarified, “So you were constantly beat up before March,
2004?” First, Kopyonkina replied that there were no specific incidents, but then
narrated two incidents of being pushed—once on a bus and a second time when she
went out to buy bread. During the second incident, she said that she fell to the ground
as a result, and the man who pushed her told her that Russians are prostitutes and
wolves and that she should not be with Uzbeks. The IJ tried to clarify that being
pushed or verbally abused is not being “beaten up” and tried once more to elicit an
incident of when she was beaten up. To this, Kopyonkina related another incident
when she was pushed and was told that she was a Russian prostitute. Finally, her
counsel asked for an incident “where someone actually put their hands on you and hit
you” and Kopyonkina admitted there was no specific incident other than the two



Act.
                                         -8-
incidents in 2004 that the IJ credited.
        Kopyonkina’s claim that she was “beaten up” when she was merely pushed and
insulted is a material discrepancy in her testimony. We have identified
inconsistencies that can validly lead to an adverse credibility finding as those that
could be viewed as “attempts by the applicant to enhance his claims of persecution.”
Sylla, 388 F.3d at 926. Here, Kopyonkina’s claim that she was beaten up when she
was only pushed or insulted was an attempt to enhance her claim of persecution
because physical beatings can form the basis of a claim of persecution, whereas mere
offensive conduct, such as being pushed or insulted, cannot. See Ali v. Ashcroft, 366
F.3d 407, 410 (6th Cir. 2004) (concluding that persecution is “an extreme concept
that does not include every sort of treatment our society regards as offensive.”).
        Moreover, this inconsistency is substantial, not irrelevant or minor, because it
relates to the basis of her claim that she was beaten and that she will be beaten again
upon returning to Uzbekistan. Kopyonkina had much to gain from this
embellishment because without it, the treatment she received would not have risen
to the level of persecution. See Ramaj v. Gonzales, 466 F.3d 520, 528 (6th Cir. 2006)
(adding fear of death threat is an attempt to embellish claim so as to prove
persecution). Substantial evidence supports the IJ’s adverse credibility ruling on this
ground.

                                         B. Asylum.
       Under the Immigration and Nationality Act, the Attorney General may grant
asylum to an alien who qualifies as a “refugee,” defined as one “who is unable or
unwilling to return to . . . [his or her home country] because of persecution or a well-
founded fear of persecution on account of race, religion, nationality, membership in
a particular social group, or political opinion.” 8 U.S.C. §§ 1158(b)(1) &
1101(a)(42)(A). Thus, there are two alternative ways an applicant may establish
eligibility for asylum: (1) the applicant can prove that he or she has suffered past
persecution, or (2) the applicant can show that he or she has a well-founded fear of
future persecution. 8 C.F.R. § 208.13(b); see Matter of Chen, 20 I. & N. Dec. 16, 18

                                          -9-
(BIA 1989) (citations omitted).

                                  1. Past Persecution.
        The Immigration and Nationality Act does not define “persecution.” However,
the BIA has defined persecution as “the infliction of harm or suffering by a
government, or persons a government is unwilling or unable to control, to overcome
a characteristic of the victim.” In re Kasinga, 21 I. & N. Dec. 357, 365 (BIA 1996).
Therefore, establishing persecution requires the showing of three elements: (1) harm
that is severe enough to rise to the level of persecution, (2) on account of one of the
statutorily protected grounds, (3) that is committed by the government or forces the
government is either unable or unwilling to control. Navas v. INS, 217 F.3d 646,
655-56 (9th Cir. 2000).
        The IJ credited the two incidents of attack that occurred in 2004. But in
denying her claim of past persecution, the IJ stated, “It is also not clear that these
incidents were conducted by anyone other than teenagers. There is no indication that
we have any sort of a formal organization of people that target either Christians or
Russians in [Uzbekistan].” He commented that such information was not reflected
in State Department reports or in other reports by reliable non-governmental
organizations. The BIA simply concluded that “the discrimination encountered by
the respondents did not rise to the level of persecution.” Substantial evidence
supports this view.
        First, while the identity of her persecutors is unknown, it is clear that
Kopyonkina was not harmed by the government. As the IJ found, both incidents in
2004 were committed by teenagers. (She herself described the agents of her first
attack as “youngsters” and the second as “two young men.”). Here, the crime was
committed by two different sets of teenagers, which indicates that there is no one
particular or identifiable group that is specifically targeting her and whom the police
can control. Also, as the IJ determined, the record evidence does not show, much less
compel, a finding that the teenagers belonged to a formal organization of people that
targets either Christians or Russians in the country.

                                        - 10 -
       Further, Kopyonkina has not met her burden to show that the government is
unwilling or unable to control the group of teenagers. In In re O-Z, 22 I. & N. Dec.
23, 26 (BIA 1998), the BIA concluded that the Ukranian government was unable or
unwilling to control the respondent’s attackers because the respondent reported at
least three of the incidents of violence to the police and the police took no action
beyond writing a report. But in Gromovik v. Gonzales, 148 Fed.Appx. 479, 482 (6th
Cir. 2005) (unpublished), we concluded that “an isolated instance of governmental
acquiescence to an assault does not compel the conclusion that a petitioner was
persecuted.” In that case, after the petitioner reported an incident of attack to the
police, he received a threatening phone call urging him to withdraw the incident
report. When the petitioner reported the threat to the police, the police laughed at
him. We concluded that this behavior, while “deplorable . . . does not compel the
conclusion that they were unwilling to investigate the crime.” Id.
       Here, Kopyonkina did not report the second incident of attack to the police;
therefore, it is unknown whether the police would have investigated or prosecuted the
attackers. However, when she reported the first incident to the police, they told her
that “children fight with each other and we are not going to spend time on some
nonsense like this.” But the failure to respond to one incident is in the vein of an
isolated governmental acquiescence to an assault that in Gromovik we deemed did
not compel a finding that the government was unable or unwilling to control the
agents of harm. Kopyonkina did not know the identity of the attackers, which would
have made it difficult for the police to apprehend them, and the crime was fairly
minor so that the police might not consider it a high priority. The incident appears
to be an indiscriminate attack or a random crime that we have determined does not
rise to the level of persecution. Gilaj, 408 F.3d at 285.
       Moreover, we treat the issue of whether the government acquiesced in an attack
as a finding of fact and defer to the agency when, as here, the record evidence does
not compel a contrary conclusion. See Mohammed v. Keisler, 507 F.3d 369, 371 (6th
Cir. 2007) (“While it is possible a future immigration judge might find differently
[that the Pakistani government did not sanction, either affirmatively or by inaction,

                                       - 11 -
the mob that beat the petitioner], given the conflicting evidence in the record, we are
not ‘compelled’ to a contrary conclusion.”) (emphasis added). Without having
established a nexus to the government, Kopyonkina has failed to establish past
persecution.

                    2. Well-Founded Fear of Future Persecution.
       Without having established past persecution, there is no presumption of a well-
founded fear of future persecution. Mikhailevitch v. INS, 146 F.3d 384, 390 (6th Cir.
1998). In order to establish a well-founded fear of future persecution, the applicant
must establish that (1) he or she has a fear of persecution in his or her country on
account of race, religion, nationality, membership in a particular social group, or
political opinion; (2) there is a reasonable possibility of suffering such persecution
if he or she were to return to that country; and (3) he or she is unable to return to that
country because of such fear. 8 C.F.R. § 208.13(b)(2). An applicant’s fear of
persecution must be both subjectively genuine and objectively reasonable. See
Perkovic v. INS, 33 F.3d 615, 620-21 (6th Cir. 1994).
       The IJ and the BIA concluded that Kopyonkina’s fear of future persecution was
not well-founded because Kopyonkina’s return to Uzbekistan in 2002 from the
United States and her husband’s continued presence in Uzbekistan undermined her
claim of fear of future persecution. Substantial evidence supports this view. “An
applicant’s claim of persecution upon return is weakened, even undercut, when
similarly-situated family members continue to live in the country without
incident . . . or when the applicant has returned to the country without incident.”
Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (internal quotation marks and
citation omitted). Had she feared for her life, she would not have returned to a
country that purportedly persecuted her. Instead, she would have applied for asylum
during her first stay in the United States. Moreover, her husband, who is also
ethnically Russian and Christian, continues to reside in Uzbekistan and is employed
albeit by a foreign company. She stated that he was visited by the police two times
but that “he does not have any other problems.” Her husband’s continued presence

                                          - 12 -
in Uzbekistan without persecution, as a similarly situated individual, also undercuts
her claim. Hakeem, 273 F.3d at 816.
       Also, her contention that the National Security Service in Uzbekistan wishes
to arrest or kill her and that she believes they consider her to be a dissident or a spy
is speculative and without support. It is unclear why she believes the National
Security Service would be interested in either her or her husband. She has not been
arrested before nor has she shown that she has had prior trouble with the government.
Further, as the IJ concluded, even if she were to be arrested, it would not be on
account of factors that would justify a grant of asylum, but because she stayed out of
the country too long. The letters from her husband are insufficient because they do
not establish that the National Security Service is targeting her on account of any
factor that would justify the grant of asylum. The testimony of Kopyonkina’s sister
was properly discredited by the IJ because it lacked support and was implausible. In
response to why she believes the National Security Service wishes to put her sister
under surveillance, she replied, “Because everybody is put under surveillance there.”
Her support for her claim that her sister would be killed is that she has known a “few
people” who were taken by the National Security Service who never returned.
Finally, the State Department reports provide further support for the IJ’s conclusion
and do not compel a contrary conclusion.

           C. Withholding of Removal and Convention Against Torture.
       An alien qualifies for withholding of removal if he or she can demonstrate that
“his or her life or freedom would be threatened in the proposed country of removal
on account of race, religion, nationality, membership in a particular social group, or
political opinion.” 8 C.F.R. § 1208.16(b). To qualify for withholding of removal, the
alien must establish that there is a clear probability that he or she would be persecuted
upon return. Id. Establishing clear probability means that “it is more likely than not”
that he would be persecuted upon return. 8 C.F.R. § 1208.16(b)(2). This is a more
stringent burden than is required for asylum. Liti v. Gonzales, 411 F.3d 631, 641 (6th
Cir. 2005). Having demonstrated that she failed to establish the lesser burden of

                                         - 13 -
asylum, the IJ correctly concluded that she has necessarily failed to establish the
higher burden of proof for withholding of removal. Id.
       In order to obtain relief under the Convention Against Torture, an alien bears
the burden of proving “that it is more likely than not that he or she would be tortured
if removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2). The IJ
correctly found that the two incidents in 2004 did not rise to the level of persecution,
no less torture. As Kopyonkina failed to adduce other reliable evidence to indicate
that she would more likely than not be tortured, her claim under the Convention
Against Torture fails.

                                 III. Conclusion.
      For the foregoing reasons, we DENY the Petition for Review.




                                         - 14 -